                       3:18-cv-03205-SLD-JEH # 34-2              Page 1 of 5
                                                                                                        E-FILED
                                                                     Thursday, 08 October, 2020 05:47:31 PM
                                                                                Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   SPRINGFIELD DIVISION



NATHAN COBBS,

               Plaintiff,
       v.                                            3:18-cv-0325-SLD-JEH

CAMERON WATSON, et al.

               Defendants.




                     DECLARATION OF PLAINTIFF NATHAN COBBS

       I, Nathan Cobbs, declare the following facts to be true:

       1.      I make this declaration of my own personal knowledge and, if called to do so, I

could testify competently to the facts set forth in this declaration, under oath.

       2.      I am the Plaintiff in the action that is captioned above.

       3.      At the time of the events at issue in this case, I was housed as a prisoner at Western

Illinois Correctional Center (“WIC”).       My Living Unit changed several times from about

December 15, 2017 through January 29, 2018, in part due to being moved to and from a segregation

unit. From about January 29, 2018 until on or about June 8, 2018, I was housed in Living Unit

3A30, a regular housing unit. On or about June 9, 2018, my Living Unit changed to 3A63 after

being held in a receiving unit for a day or so. My Living Unit changed again on or about June 21,

2018 to a segregation unit where I was housed for about a month, until on or about July 21, 2018.
                      3:18-cv-03205-SLD-JEH # 34-2            Page 2 of 5




       4.      On December 15, 2017, while being escorted and handcuffed, I was physically

assaulted and left severely injured and without appropriate medical care for my injuries by

Defendants Scoggin, Sheffler, and Lindsey, as described in my Complaint. (Dkt. No. 1.)

       5.      On or about December 18, 2017, I prepared and submitted to prison officials a

grievance describing in detail the events of December 15, 2017.

       6.      I dated and signed that grievance and requested that my grievance be treated as an

emergency.

       7.      Specifically, I submitted my emergency grievance to the prison officials at WIC for

emergency processing, and I also submitted my emergency grievance directly to the

Administrative Review Board (“ARB”).

       8.      I later filed a true and correct copy of my emergency grievance as an exhibit to my

Complaint. (Dkt. No. 3, at pp. 1-2.)

       9.      Approximately 60 days later, I still had not received any response to my emergency

grievance, so I submitted another grievance describing how I was physically assaulted and left

severely injured and without appropriate medical care by Defendants.

       10.     I submitted that second grievance to prison officials at WIC on or about February

15, 2018 for emergency processing. It was rejected as untimely, and I then submitted it to ARB.

       11.     The ARB rejected both of my emergency grievances.

       12.     My original emergency grievance was rejected by ARB for lack of sufficient

information.

       13.     My second emergency grievance was rejected by ARB for not being submitted in

the timeframe allowed, and I was informed that the issue would not be addressed further by ARB.




                                                2
                        3:18-cv-03205-SLD-JEH # 34-2           Page 3 of 5




        14.     Months passed, and I still had not received any response to my emergency

grievance from the officials at WIC.

        15.     In May 2018, Grievance Officer Tara Goins called me for an in-person meeting to

discuss my emergency grievance.

        16.     At that time, Ms. Goins showed me a copy of my emergency grievance and asked

me if I had filed it.

        17.     I answered that it was my emergency grievance and that I had filed it.

        18.     Among other things, Ms. Goins told me that a decision would be made on my

grievance and that the decision would be sent to me.

        19.     I never saw or heard from Ms. Goins again regarding my grievance.

        20.     Several more weeks passed, and I never received any document stating what

decision had been made on my emergency grievance.

        21.     On or about August 3, 2018, I wrote another grievance.

        22.     I submitted a true and correct copy of my August 2018 grievance as an exhibit to

my Complaint. (Dkt. No. 3, at pp. 3-6.)

        23.     In that grievance, I described that I had filed an emergency grievance back in

December 2017 regarding the Defendants’ physical assault of me. (Id. at p. 3 (“staff conduct,

Excessive force.”))

        24.     I also described my May 2018 meeting with Ms. Goins and Ms. Goins’ statement

to me that I would receive a response to my grievance.

        25.     However, I had never received any response from Ms. Goins or anyone else

informing me of any decision being made on my emergency grievance.




                                                 3
                        3:18-cv-03205-SLD-JEH # 34-2             Page 4 of 5




         26.   I complained in the August 2018 grievance form about the “indefinite delay” that I

had experienced with the processing of my emergency grievance. (Id. at p. 4.)

         27.   Having never received any response to my emergency grievance, on or about

August 16, 2018, I submitted my Complaint in this action to prison officials for filing with the

court.

         28.   At the time that I submitted my Complaint, I had never received any response with

a decision on my emergency grievance and I did not believe I would receive any response.

         29.   At the time that I submitted my Complaint, I felt that my emergency grievance and

Defendants’ physical assault of me was being ignored by prison officials, and I was being delayed

in filing my lawsuit.

         30.   I have been provided a copy of Defendants’ Motion for Summary Judgment on the

Issue of Exhaustion and the papers submitted in support by Defendants. (Dkt. Nos. 25, 26, and

26-1 through 26-4.)

         31.   I have been shown the Declaration of Ms. Goins which states that she provided a

response to my emergency grievance on May 25, 2018. (Dkt. 26-3 ¶ 8.)

         32.   I have also been shown a copy of the Response to Offender’s Grievance, dated May

25, 2018, and the Grievance Officer’s Report that is signed by Ms. Goins. (Dkt. No. 26-1.)

         33.   I had never seen or received any original or copy of the Response to Offender’s

Grievance, dated May 25, 2018, prior to the filing of this lawsuit.

         34.   I never received any response with a decision from Ms. Goins on my emergency

grievance, written or otherwise, prior to the filing of this lawsuit.

         35.   The first time I ever saw the Response to Offender’s Grievance is when I was

provided a copy of Defendants’ Motion for Summary Judgment and the supporting documents.




                                                   4
3:18-cv-03205-SLD-JEH # 34-2          Page 5 of 5




                 /s/ Nathan Cobbs
                 original signature on file
